        Case 2:02-cr-00778-GJP Document 122 Filed 12/23/20 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA

       v.                                               CRIMINAL ACTION
                                                        NO. 02-0778
ANTHONY BERNARDLY JONES


                                       ORDER

      AND NOW, this 23rd day of December 2020, upon consideration of Anthony

Bernardly Jones’s Motion for Release (ECF No. 101), Supplemental Motion for Release

(ECF No. 106) and associated exhibits (ECF Nos. 104, 116), the Government’s Response

(ECF No. 109), associated exhibit (ECF No. 110) and Supplemental Response (ECF No.

120) and Jones’s Reply (ECF No. 117) and associated exhibits (ECF No. 118), it is

ORDERED that the Motions are DENIED.




                                               BY THE COURT:



                                                /s/ Gerald J. Pappert
                                               _______________________
                                               GERALD J. PAPPERT, J.




                                           1
